Citation Nr: 0420706	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  02-18 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for pulmonary tuberculosis. 



REPRESENTATION

Appellant represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active service as a Philippine scout from May 
1946 to April 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.

The Board observes that in his August 2002 notice of 
disagreement and October 2002 letter, the veteran appears to 
have selected the Disabled American Veterans (DAV) as his 
accredited representative.  However, the RO took no action 
upon this request.  As DAV does not maintain offices in 
Manila, the Board mailed two letters, dated in December 2003 
and March 2004, requesting that the veteran clarify his 
representation selection.  As of the date of this Board 
decision, no response from the veteran has been received.  

 For good cause shown, namely the veteran's advanced age, his 
motion for advancement on the docket was granted.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2003).

The Board also notes that in his August 2002 notice of 
disagreement, the veteran states that he was treated during 
service for chest pain and, following service, sought 
treatment for hypertension.  As a result of his hypertension, 
the veteran had a stroke and is paralyzed.  It is unclear if 
the veteran is raising a claim for service connection for 
heart disease.  If the veteran desires to pursue a claim of 
entitlement to benefits based on such disease he should so 
inform the RO such that appropriate action may be taken. 




FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim decided herein.

2.  There is no competent medical evidence of a current 
diagnosis of pulmonary tuberculosis, nor of residuals of such 
disease, and such is not related by competent medical 
evidence to the veteran's military service.  Active 
tuberculosis was not manifested within three years of service 
discharge.


CONCLUSION OF LAW

Pulmonary tuberculosis was not incurred in by active service, 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claim now before the Board.
 
The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, No. 01-944 (U.S.Vet.App. June 24, 
2004) (Pelegrini II).  In Pelegrini II, slip op. at 11, the 
Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim, under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  See slip op. at 3, 7-10.

The Board observes that the veteran filed his claim for 
pulmonary tuberculosis in February 2002, after the enactment 
of the VCAA.  The RO's initial unfavorable decision was made 
in August 2002, after the veteran had been provided notice of 
the VCAA provisions in April 2002, in accordance with 
Pelegrini II, supra.

With respect to VA's duty to notify, in April 2002, the RO 
sent a letter to the veteran explaining his role in the 
claims process and asking him to submit certain information.  
In accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records, 
to include a release form for VA to obtain any identified 
private records.  The RO specifically advised the veteran 
that evidence of a current disability and a nexus between 
such and service was necessary.  In response to this letter, 
the veteran submitted an Authorization and Consent to Release 
Information to VA indicating private medical treatment for 
pulmonary tuberculosis.  Subsequently, the RO contacted the 
physicians and all responses and records received were 
associated with the claims file.  

Additionally, the RO's August 2002 decision and the statement 
of the case issued in October 2002 notified the veteran of 
the evidence considered, the legal criteria relied on, and 
the reasons and bases for the denial of his claim.  In the 
October 2002 statement of the case, the RO included a 
recitation of the procedural history of the veteran's claim, 
the actions taken by the RO, the evidence received, the 
relevant laws and regulations.  Thereafter, the veteran was 
again allowed an opportunity to submit or identify additional 
evidence.  Thus, the veteran has been afforded appropriate 
notice under the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  


B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  On his March 2002 claim 
form, the veteran indicated that he received treatment from 
E. Pulmano, M.D., from June 1950 to August 1965.  The veteran 
submitted an affidavit, dated in November 2001, from Dr. 
Pulmano with his claim form.  In the affidavit, Dr. Pulmano 
indicated the type of treatment he provided to the veteran 
and stated that he had no records of the veteran's 
consultations, as he does not keep records for more than two 
years.  Additional evidence in the claims file includes an X-
ray report from the Lahoz Clinic and Hospital, dated in 
January 1978, an August 2000 letter from J. De Los Angeles, 
M.D., F.P.C.S., a private physician, and medical reports from 
N. Nolasco, M.D., at the Dr. Tomas L. Nolasco, Sr. Hospital.  
The veteran has not identified other outstanding records that 
he wants VA to obtain or that he feels are relevant to his 
claim.  

The Board notes that RO requested the veteran's service 
medical records from the National Personnel Records Center 
(NPRC).  However, as the RO indicated in its April 2002 
correspondence with the veteran, a 1973 fire destroyed or 
damaged many of the military medical records housed at the 
NPRC.  In this case, the Board's presumption that the 
veteran's medical records were destroyed requires a 
heightened explanation of its findings and a careful 
consideration of the benefit of the doubt rule.  38 U.S.C.A. 
§ 5107(b) (West 2002).

In connection with his 2002 claim, the veteran submitted his 
Separation Qualification Record from the U.S. Army.  However, 
he did not include additional service medical or personnel 
records.  In the April 2002 letter, the veteran was requested 
to complete a Request for Information Needed to Reconstruct 
Medical Data form in which he should indicate the nature of 
the illness he was treated for; the specific dates (day, 
month, and year) of treatment while he was on active duty for 
the condition; the organization (company, battalion, 
division) he was assigned to at the time of treatment; and 
the complete name and location of the military medical 
facility where treatment was given.  Thereafter, the veteran 
completed and submitted a Request for Information Needed to 
Reconstruct Medical Data form.  However, the veteran failed 
to properly indicate on the form the treatment dates and the 
organization to which he was assigned while in the military.  
The Board further observes that on this form, the veteran 
only listed the doctors who treated him after service, rather 
than where he received medical care during military service.   
As such, the veteran did not provide the information 
necessary to attempt to reconstruct his medical data from his 
military service. 

Additionally, the Board notes that in the April 2002 letter 
to the veteran, the RO advised him to submit medical or lay 
evidence of incurrence or aggravation of a disease or injury 
in service.  The veteran has not submitted such medical 
evidence.  However, the Board observes that in his notice of 
disagreement, the veteran indicated that he went to sick call 
during service and was treated at the Battalio Headquarters 
Dispensary for chest pains.  He additionally stated that 
following service, he had a stroke of hypertension and as a 
result, is paralyzed.  In his correspondence, the veteran 
continually states that "since his discharge from the 
military" he has had pulmonary tuberculosis.  The veteran 
has not offered testimonial support for in-service incurrence 
of pulmonary tuberculosis, other than indicating that he had 
sought medical attention for chest pains during service, 
which he then related to his hypertension and stroke. 

Therefore, pursuant to 38 C.F.R. §3.159(e) (2003), the Board 
finds that the RO made reasonable efforts to obtain the 
veteran's service medical records from the NPRC.  Despite the 
RO's efforts, the veteran's military records were ultimately 
never obtained and are thus unavailable for review in 
connection with the veteran's service connection claim.  
However, the Board finds that a remand is not warranted in 
order to further ascertain the existence of alternative 
sources of records as the veteran does not have a current 
diagnosis of pulmonary tuberculosis, or residuals of such a 
disease, nor is there a competent medical opinion linking any 
pulmonary/respiratory disability to military service. 

The Board also acknowledges that VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion "when such is necessary" to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i) (emphasis added).  In this case, a 
current VA examination is not necessary to decide the claim.  
In the absence of any evidence of pulmonary tuberculosis in 
service and, further, absent any current medical evidence 
even suggesting the presence of a current disability, VA's 
duty to obtain an examination is not triggered under 
38 C.F.R. § 3.159(c)(4)(i).  Specifically, there are no 
service medical records contained in the claims file for the 
examiner to consult.  There is also only one record, almost 
30 years following service, of a diagnosis of pulmonary 
tuberculosis.  In addition, no competent medical evidence 
even suggesting such causal connection has been submitted or 
identified by the veteran.  As such, any medical opinion 
linking such disease to the veteran's active duty would 
necessarily be based upon the unsubstantiated history 
provided by the veteran decades following his discharge from 
service and as such, would be purely speculative.  Therefore, 
examination is not warranted.

The Board lastly notes that the veteran has not identified 
any other evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Additionally, 
although the veteran was offered an opportunity to present 
testimony at a personal hearing, he indicated that he did not 
want such a hearing.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.  

II.  Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests active 
tuberculosis to a degree of 10 percent within three years 
from the date of termination of such service, such disease 
shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As noted previously, the Board's presumption that the 
veteran's medical records were destroyed requires a 
heightened explanation of its findings and a careful 
consideration of the benefit of the doubt rule.  38 U.S.C.A. 
§ 5107(b) (West 2002).

The veteran contends that since his discharge in 1949, he 
been treated for pulmonary tuberculosis.  As such, he claims 
that he is entitled to service connection for this 
disability. 

Although the veteran had a diagnosis of pulmonary 
tuberculosis in 1978, he is not entitled to presumptive 
service connection because there is no evidence that he had 
active tuberculosis that manifested to a degree of 10 percent 
within three years of his discharge from service.  
Specifically, the veteran was discharged from active duty in 
April 1949 and the first medical record indicating an 
impression of pulmonary tuberculosis is dated in January 
1978.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

The veteran is not precluded from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  In this 
case, however, there is no competent evidence to support a 
finding of direct causation.  The medical evidence of record 
includes an X-ray report from the Lahoz Clinic and Hospital, 
dated in January 1978, an August 2000 letter from J. De Los 
Angeles, M.D., F.P.C.S., a private physician, an affidavit 
from Dr. Pulmano, a private physician and surgeon, dated in 
November 2001, and medical reports from N. Nolasco, M.D., at 
the Dr. Tomas L. Nolasco, Sr. Hospital.

The January 1978 chest X-ray report from the Lahoz Clinic and 
Hospital shows an impression of pulmonary tuberculosis, 
minimal, with pleurisy and effusion.  There is no reference 
in this medical record that such disease is related to the 
veteran's military service. 

The August 2000 letter from Dr. De Los Angeles indicates that 
the veteran was seen on August 19, 2000, on an outpatient 
basis with a chief complaint of left sided weakness.  Dr. De 
Los Angeles noted that the veteran was diagnosed a week prior 
with cerebrovascular accident versus transient ischemic 
attack.  Upon physical examination, the veteran was found to 
have left hemiparesis, non-ambulatory.  The veteran was 
advised to continue his medications and monitor his blood 
pressure frequently. 

Dr. Pulmano, in his November 2001 affidavit, stated that he 
has known the veteran since 1952 and that he treats the 
veteran whenever he gets sick, especially with malaria.  Upon 
physical examination, Dr. Pulmano stated, the veteran had 
mild hypertension ranging from 140 to 160 systolic and 85-90 
diastolic (140/85 to 160/90).  Additionally, in succeeding 
consultations, the veteran's blood pressure was always 
elevated despite taking hypertensive medications.  On August 
13, 2000, the veteran had his first stroke and on August 20, 
2000, he had his second stroke, leaving him hemiplegic on the 
left side of his body.  

August 2000 medical reports from Dr. Nolasco at Dr. Tomas L. 
Nolasco, Sr. Hospital indicate that upon admission, a 
physical examination revealed an impression of 
cerebrovascular accident versus transient ischemic attack.  
The discharge summary reflected a final diagnosis of a 
transient ischemic attack secondary to hypertensive 
cardiovascular disease.  There is also an undated discharge 
summary that indicates a diagnosis for acute gastritis.  

Thus, the only medical evidence of record that indicates a 
diagnosis of pulmonary tuberculosis is dated in 1978 and that 
record does not relate pulmonary tuberculosis to the 
veteran's military service.  The Board emphasizes that 
although the veteran has sought medical attention for other 
disabilities, such as hypertension and strokes, associated 
records do not contain any reference to complaints or 
findings of pulmonary tuberculosis related to service.  
Therefore, there is no evidence of record demonstrating that 
the veteran has a current diagnosis of pulmonary tuberculosis 
or residuals of such disease.  In the absence of competent 
medical evidence of a present disability, there is no basis 
on which to establish service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Furthermore, the record contains no competent medical opinion 
linking pulmonary tuberculosis or residuals of such disease 
to the veteran's military service.  Instead, the evidence of 
the existence and nexus between active duty service and 
current pulmonary tuberculosis is limited to the veteran's 
own statements.  This is not competent evidence since 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Absent competent 
evidence of a causal nexus between pulmonary tuberculosis and 
service, the veteran is not entitled to service connection.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for pulmonary tuberculosis.  As such, that 
doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for pulmonary tuberculosis is denied. 



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



